                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


  ISABEL ZELAYA, et al.,                     )
                                             )
         Plaintiff,                          )
                                             )            Civil Action No 3:19-CV-62
  v.                                         )            (REEVES/GUYTON)
                                             )
  ROBERT HAMMER, et al.,                     )
                                             )
                                             )
         Defendants.                         )

                      JOINT MOTION FOR ENTRY OF
        AGREED ORDER GOVERNING MOTIONS TO DISMISS AND BRIEFING

         Come now Plaintiffs, by and through counsel, Defendant John Witsell, by and through

  counsel, and Defendants Robert Hammer, David Vicente Pena, Francisco Ayala, Billy Riggins,

  Anthony Martin, Matthew Grooms, Jerrol Partin, Theodore Francisco, Travis Carrier, Trevor

  Christensen, Glen Blache, Brenda Dickson, George Nalley, Clint Cantrell, Ricky Thornburgh,

  Jonathan Hendrix, Ryan Hubbard, Wayne Dickey, James Liles, Michael Perez, Keith Hale,

  Dennis Fetting, Deni Bukvic, Kashif Chowhan, Blake Diamond, Paul Criswell, Jeffery Klinko,

  Jeffery Schroder, David Lodge, Wayne Hinkle, Connie Stephens, Tommy Pannell, Shannon

  Hope, Troy McCarter, Bradley Harris, Joshua McCready, Ronald Appel, Bobby Smith, Robert

  Whited, Trey Lund, Michelle Evans, Wesley Anthony, Steven Ledgerwood, Francis Coker,

  Christopher Cannon, John Heishman, Aunrae Navarre, Ricky Smith, Matthew Moon, Jason

  Miller, Jeff Bednar, Austin Williams, Nick Worsham, and the United States of America, by and

  through J. Douglas Overbey, United States Attorney for the Eastern District of Tennessee,

  (collectively “Parties”), pursuant to the Court’s Order dated June 14, 2019 (Doc. 176), and




Case 3:19-cv-00062-PLR-HBG Document 320 Filed 08/23/19 Page 1 of 5 PageID #: 2587
  announce they have reached the following agreement and move the Court to adopt the Parties’

  agreement as follows:

              1. All Defendants, other than Defendant Witsell, shall file their responses to the

                  Third Amended Complaint, which will be in the form of motions to dismiss,

                  pursuant to Fed. R. Civ. P. 12, on or before October 4, 2019;

              2. Defendant Witsell shall file his response to the Third Amended Complaint on or

                  before October 25, 2019;

              3. Plaintiffs shall have up to and including November 22, 2019, in which to respond

                  to the motions to dismiss;

              4. All Defendants, including Defendant Witsell if he files a motion to dismiss, shall

                  have up to and including December 20, 2019, in which to present their final

                  reply; and

              5. Briefs shall not exceed fifty (50) pages in length.

         The Parties submit that the proposed briefing schedule allows sufficient time to brief the

  issues presented by the Third Amended Complaint that are likely to be addressed in the motions

  to dismiss. At the same time, the proposed briefing schedule does not extend the period for

  briefing unnecessarily, nor does it encourage undue delay. Further, by increasing the page

  limitation for briefs from twenty-five (25) to fifty (50) pages, the Parties will be able to combine

  a number of the motions and briefs to cover multiple litigants and, thereby, avoid presenting

  independent briefs on behalf of each of the litigants in this case. The Parties have also discussed

  the Court’s Order Governing Motions to Dismiss dated February 26, 2019 (Doc. 14) and agree

  that the issues likely to be presented in the motions to dismiss cannot be cured by a permissible

  amendment.



                                                    2

Case 3:19-cv-00062-PLR-HBG Document 320 Filed 08/23/19 Page 2 of 5 PageID #: 2588
         In sum, the Parties submit that there is good cause for entering the proposed Agreed

  Order Governing Motions to Dismiss and Briefing. The Parties move the Court to enter the

  proposed Agreed Order Governing Motions to Dismiss and Briefing and for any additional or

  alternative relief that the Court may deem appropriate.

                                                       Respectfully submitted,

                                                      Signature pages follow.




                                                  3

Case 3:19-cv-00062-PLR-HBG Document 320 Filed 08/23/19 Page 3 of 5 PageID #: 2589
   J. DOUGLAS OVERBEY                             s/ Phillip F. Cramer
   United States Attorney                         William L. Harbison (No. 7012)
                                                  Phillip F. Cramer (No. 20697)
   s/ Kenny L. Saffles                            John L. Farringer IV (No. 22783)
   Kenny L. Saffles (BPR #023870)                 SHERRARD ROE VOIGT & HARBISON, PLC
   Leah W. McClanahan (BPR #027603)               150 3rd Avenue South, Suite 1100
   Assistant United States Attorney               Nashville, TN 37201
   800 Market Street, Suite 211                   T: (615) 742-4200
   Knoxville, TN 37902                            F: (615) 742-4539
   Kenny.Saffles@usdoj.gov                        bharbison@srvhlaw.com
   Leah.McClanahan@usdoj.gov                      pcramer@srvhlaw.com
   (865) 545-4167                                 jfarringer@srvhlaw.com


    s/ Mary Ann Stackhouse                        Araceli Martínez-Olguín
   Mary Ann Stackhouse (BPR #017210)              Nora A. Preciado
   Lawrence F. Giordano (BPR #006104)             NATIONAL IMMIGRATION LAW CENTER
   Caitlyn Luedtke Elam (BPR # 031108)            3450 Wilshire Blvd. #108 – 62
   T. Mitchell Panter (BPR # 031744)              Los Angeles, CA 90010
   Lynn C. Peterson (BPR # 012211)                T: (213) 639-3900
   Lewis, Thomason, King, Krieg & Waldrop, P.C.   F: (213) 639-3911
   620 Market Street                              preciado@nilc.org
   One Centre Square, 5th Floor                   martinez-olguin@nilc.org
   Post Office Box 2425
   Knoxville, TN 37901                            Trudy S. Rebert
   (865) 546-4646 (phone)                         NATIONAL IMMIGRATION LAW CENTER
   (865) 523-6529 (fax)                           P.O. Box 721361
   mstackhouse@lewisthomason.com                  Jackson Heights, NY 11372
                                                  T: 646-867-8793
                                                  F: 213-639-3911
                                                  rebert@nilc.org


                                                  Meredith B. Stewart
                                                  SOUTHERN POVERTY LAW CENTER
                                                  201 Saint Charles Avenue, Suite 2000
                                                  New Orleans, LA 70170
                                                  T: (504) 486-8982
                                                  F: (504) 486-8947
                                                  meredith.stewart@splcenter.org




                                             4

Case 3:19-cv-00062-PLR-HBG Document 320 Filed 08/23/19 Page 4 of 5 PageID #: 2590
                                            Julia Solórzano
                                            SOUTHERN POVERTY LAW CENTER
                                            P.O. Box 1287
                                            Decatur, GA 30031
                                            T: (404) 521-6700
                                            F: (404) 221-5857
                                            julia.solorzano@splcenter.org

                                            Eben P. Colby
                                            500 Boylston Street
                                            Boston, Massachusetts 02116
                                            T: 617-573-4855
                                            F: 617-305-4855
                                            Eben.Colby@probonolaw.com

                                            Jeremy A. Berman
                                            4 Times Square
                                            New York, NY 10036-6522
                                            T: 212-735-2032
                                            F: 917-777-2032
                                            Jeremy.Berman@probonolaw.com

                                            Arthur R. Bookout
                                            One Rodney Square
                                            920 N. King Street
                                            Wilmington, Delaware 19801
                                            T: 302-651-3026
                                            F: 302-434-3026
                                            Art.Bookout@probonolaw.com

                                            Whitney Wester
                                            1000 Louisiana
                                            Suite 6800
                                            Houston, TX 77002
                                            T: 713-655-5152
                                            F: 713-483-9152
                                            Whitney.Wester@probonolaw.com




                                        5

Case 3:19-cv-00062-PLR-HBG Document 320 Filed 08/23/19 Page 5 of 5 PageID #: 2591
